Qtjinn, J.
(dissenting.)
Insurable value $1,000
First policy 400
2nd policy 800
Total Insurance 1,200
Total loss 1,000
( ? ) : 400 : : 1000 : 1,200
*369400 x 1000 -t-1200 = 333.34 appellant’s pro rata.
$1,200 is 120% of the loss.
400 is 120% of $333.34, pro rata for appellant to pay.
800 is 120% of $666.66, pro rata for Con. Co. to pay.
It seems to me that the question in this case is one of arithmetic. The basis of appellant’s liability, is the fact that $400 is 20% more than its pro rata of the total loss. (A problem in proportion.)
Holt, J. (dissenting)
I concur in views of Justice Quinn.